EXHIBIT STOCK PURCHASE AGREEMENT Dated as of February 22, 2009 between Mario Octavio Navarro Alvarez and Rafael Isaías Samanez Zacarías (“Sellers”) and Gulfstream Capital Partners, Ltd. (“Buyer”) relating to the purchase and sale of 95% of the Outstanding Common Stock of Perusat S.A. Dated February 22, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2-6 1.1 Definitions 2-6 1.2 OTHER DEFINITIONS 6 1.3 Langauge 6 ARTICLE II PURCHASE AND SALE 6-7 2.1 Purchase and Sale of the Shares 6 2.2 Purchase Price 7 2.3 Closing Date 7 2.4 Transactions to be Effected at the Closing 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 8-23 3.1 Organization and Good Standing 8 3.2 Capitalization 8-9 3.3 Subsidiaries and Affiliates of the Company. 9 3.4 Authority and Enforceability 9 3.5 No Conflicts; Authorizations 9 3.6 Financial Statements 9 3.7 No Undisclosed Liabilities 10 3.8 Accounts Receivable 10 3.9 Taxes 10 3.10 Compliance with Law 11 3.11 Authorizations 11 3.12 Title to Personal Properties; Leases 12 3.13 Condition of Tangible Assets 12 3.14 Real Property 12-13 3.15 Intellectual Property. 13-16 3.16 Absence of Certain Changes or Events 16-17 3.17 Contracts 17-19 3.18 Litigation. 19 i TABLE OF CONTENTS (CONTINUED) Page 3.19 Employee Benefits 20 3.20 Labor and Employment Matters 20 3.21 Environmental 21 3.22 Insurance 21-22 3.23 Books and Records 22 3.24 Suppliers and Customers 22 3.25 Brokers or Finders 22 3.26 Bank Accounts 23 3.27 Powers of Attorney 23 3.28 Support Services 23 3.29 Completeness of Disclosure 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER 23-24 4.1 Organization and Good Standing 23 4.2 Authority and Enforceability 23 4.3 Brokers or Finders 24 ARTICLE V COVENANTS OF SELLERS 24-29 5.1 Conduct of Business 24 5.2 Negative Covenants 24-26 5.3 Access to Information 26 5.4 Resignations 26 5.5 Indebtedness; Release of Liens 26 5.6 Confidentiality 26 5.7 Records Retention 27 5.8 Consents 27 5.9 Notification of Certain Matters 27 5.10 Restrictive Covenants 28 5.11 Insurance 29 5.12 Security Interest 29 ii TABLE OF CONTENTS (CONTINUED) Page ARTICLE VI COVENANTS OF BUYER AND SELLERS 30-32 6.1 Regulatory Approvals. 30 6.2 Public Announcements 30 6.3 Tax Matters. 30-31 6.4 Employee Matters. 31-32 6.5 Further Assurances 32 6.6 Payment of Debt to Telefónica del Perú S.A.A 32 ARTICLE VII CONDITIONS TO CLOSING 32-34 7.1 Conditions to Obligations of Buyer and Sellers 32 7.2 Conditions to Obligation of Buyer 32-34 7.3 Conditions to Obligation of Sellers 34 ARTICLE VIII TERMINATION 34-35 8.1 Termination 34-35 8.2 Effect of Termination 35 8.3 Remedies. 35 ARTICLE IX INDEMNIFICATION 36-42 9.1 Survival. 36 9.2 Indemnification by Sellers 36-37 9.3 Indemnification by Buyer 37 9.4 Indemnification Procedure for Third Party Claims 38-40 9.5 Indemnification Procedures for Non-Third Party Claims. 40 9.6 Contingent Claims 40 9.7 Effect of Investigation; Waiver. 40 9.8 Tax Indemnification 40-41 9.9 Procedures Relating to Indemnification of Tax Claims 41 9.10 Tax Treatment of Indemnification Payments 41 9.11 Other Rights and Remedies Not Affected 41 iii TABLE OF CONTENTS (CONTINUED) Page ARTICLE X MISCELLANEOUS 42-45 10.1 Notices 42 10.2 Amendments and Waivers 42 10.3 Expenses 43 10.4 Successors and Assigns 43 10.5 Governing Law 43 10.6 Consent to Jurisdiction 43 10.7 Counterparts 43 10.8 Third Party Beneficiaries 44 10.9 Entire Agreement 44 10.10 Captions 44 10.11 Severability 44 10.12 Specific Performance 44 10.13 Interpretation 44-45 iv STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, dated as of February 22, 2009 (the "Agreement"), between: · Gulfstream Capital Partners Ltd., a Republic of Seychelles corporation with offices at Hong Kong, Peoples Republic of China ("Buyer"), and ·Mario Octavio Navarro Alvarez, identified with Foreign Identity Card No. 000280774 (together with his spouse Gisella Tsuchikame Nakamoto, identified with Peruvian Identity Card No. 09387084)(jointly “Navarro”), and Rafael Isaías Samanez Zacarías, identified with Peruvian Identity Card No. 07967650, (together with his spouse Jesus Margot Magan Guiterrez, identified with Peruvian Identity Card No. 07554742) (jointly “Samanez”), all of them domiciled for these purposes at Av. Camino Real 493, Piso 11,San Isidro, Lima, Peru, (each, individually, is a “Seller” and they are collectively the “Sellers”). WHEREAS, Perusat S.A. is a corporation (‘sociedad anónima’) organized and existing under the laws of the Republic Peru, registered in the Electronic File No. 00380911 of the Companies’ Registry of Lima, with head office at Av.
